Upon Motion of Mr. Whitaker of Counsel with the Complainant alledg-ing That Whereas The Defendant’s did heretofore file their Plea and Demurrer to the Complainant’s Bill of Complaint, and the said Plea and Demurrer was over-ruled by this Court, Yet the Defendants having since filed their answer to the said Bill, Do therein insist on the matter alledged for Demurrer; it was therefore prayed That that part of the said answer may be expunged; Whereupon, and upon hearing 'of Major Blakewey of the Defendant’s Counsel, and [26] What was alledged on either side, It is Ordered That the matter be referred to the Master of this Court, to make his Report thereon, whether that part of the answer which shall be excepted to by the Complainant ought to be expunged, or not.
Intr.
Tho. Lamboll Deputy Register